DETAILED ACTION
Claim Objections
Claims 1 – 16 are objected to because of the following informalities:  In line 11 (not including cancelled lines, first line on top of page marked 3) of claim 1 and line 13 of claim 9, it is recited, “wherein increasing or decreasing the compression ration includes…”  In lines 16 – 17 of (not including cancelled lines, 6th and 7th lines on page marked 3) claim 1 and lines 18 – 19 of claim 9, it is recited, “increasing or decreasing the compression ratio based on a target DDR of the storage array as a whole, the target DDR of the storage group…”  It is clear that these were meant to be “compression ratio” and “DRR” as used previously.  The dependent claims inherit and do not correct these issues.  Appropriate correction is required.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter [provided the objections noted above are corrected]:  Claims 1 and 9 now include, among the previous limitations, “wherein increasing or decreasing the compression ratio [presumed correction] includes: determining a compression bandwidth utilization of the storage group’s compression thread, measuring the storage group’s performance based on its range of I/O operations per second (IOPS), and increasing or decreasing the compression ratio based on a target DRR [presumed correction] of the storage array as a whole, the target DRR of the storage group, and a service level agreement (SLA)”.  Examiner agrees with the arguments presented in the response filed 10/13/2021 that the prior art of record do not teach or suggest all of the limitations as presented in the amended claims.  Matsushita et al. US Patent Application Publication No. 2016/0350021 (cited in prior office action mailed 11/18/2021) describes obtaining a reduction ratio of data in a partial area for which the reduction ratio is to be obtained, and records the obtained data reduction ratio as the compression ratio of the entire data area but does not teach or suggest all of the limitations currently presented in the independent claims.  Yagawa US Patent Application Publication No. 2007/0226444 (cited in prior office action mailed 11/18/2021) describes that a user may specify particular expected data reduction ratios such as “Gold”, “Silver” and “Bronze” as part of a SLA; the system may define the threshold or the criteria based on the SLA using predefined rules but does not teach or suggest all of the limitations currently presented in the independent claims.  Kawase et al. US Patent Application Publication No. 2020/0393968 (cited in prior office action mailed 11/18/2021) describes checking if a compression ratio of a data record is less than a threshold and if so re-compress using a high compression ratio but does not teach or suggest all of the limitations currently presented in the independent claims.  Condict et al. US Patent Application Publication No. 2013/0275396 (cited in prior office action mailed 11/18/2021) describes that testing results stored in a lookup table may include compression process, input parameters used, compression ratio achieved, the data compression and decompression rates, the file type tested on, the memory required to achieve the compression ratio, and metrics related to the CPU clock speed during compression and decompression, which can be described as the load placed upon the CPU but does not teach or suggest all of the limitations currently presented in the independent claims.  Isobe US Patent Application Publication No. 2011/0225131 (cited in prior office action mailed 11/18/2021) describes that a compression mode 
Conclusion
This application is in condition for allowance except for the following formal matters: 
The claim objections with respect to claims 1 and 9, described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH A VERDERAMO III whose telephone number is (571)270-1174. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RALPH A VERDERAMO III/Examiner, Art Unit 2136                                                                                                                                                                                                        




rv
February 24, 2022

/EDWARD J DUDEK  JR/Primary Examiner, Art Unit 2136